Title: To John Adams from Benjamin Rush, 22 April 1789
From: Rush, Benjamin
To: Adams, John


          
            my dear friend,
            Philada
              22nd April. 1789.
          
          Accept of my sincere Congratulations upon your arrival in new york, and upon your advancement to the second honor in the United States.—
          Your influence in the Senate over which you have been called to preside, will give you great weight (without a vote) in determining upon the most suitable Characters to fill the first offices in goverment. Pennsylvania looks up with anxious Solicitude for the commission of Chief Justice for Mr Wilson. It was from an expectation of this honor being conferred upon him, that he was left out of the Senate, and house of representatives. His Abilities & knowledge in forming the constitution, & his zeal in promoting its establishment, have exposed him to a most virulent persecution from the Antifederalists in this state. With these our president General mifflin has joined. You know the man—and therefore I shall make no comments upon his conduct, further than that he has detatched himself from all the genius of the State, and placed himself at the head of a few men who are in our city what your Col: Sims’s & Balchs are in Boston. Should Mr Wilson be left to sink under this Opposition, I shall for ever deplore the ingratitude of republics.
          much will be said of the deranged state of his Affairs. But where will you find an American landholder free from embarrassments?— Our funding System has reduced all our wealthy men to the utmost distress, & has thrown a great part of their wealth property into the hands of quartermasters—Amsterdam Jews, & London brokers Mr Wilson has an immense & valuable estate in lands—much more than eno’ to discharge all his engagements, provided Congress does not by funding alienated certificates, put an extinguisher upon all the hopes of America from industry in Agriculture—manufactures—& commerce. Under all the disappointments which he has met with, he has preserved a fair character, & a dignified line of Conduct. His principles are the counterpart of your own, upon the subject of goverment, & his influence in a high station will always be in favor of a vigorous—ballanced, and triple powered Constitution.— To the facts,

I have mentioned, I shall only add that You had not a more zealous friend, nor massachussets a firmer Advocate in the late election of Vice president in this state, than Mr Wilson.
          With Compts: to your dear Mrs: Adams, I am my dear friend, yours sincerely
          
            Benjn. Rush
          
        